Case: 12-3203    Document: 12    Page: 1   Filed: 10/17/2012




          NOTE: This order is nonprecedential.

   mniteb ~tate~ ([ourt of ~peaI~
       for tbe jfeberaI ([ircuit

                JERONE GALLOWAY,
                    Petitioner,

                     v.
      MERIT SYSTEMS PROTECTION BOARD,
                 Respondent.


                        2012-3203


   Petition for review of the Merit Systems Protection
Board in case no. DC300A110607-I-1.


                      ON MOTION


                       ORDER

    The Department of Homeland Security moves to reform
the caption to name the Merit Systems Protection Board as
proper respondent.

    Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
nated as the respondent when the Board's decision concerns
the procedure or jurisdiction of the Board. The employing
agency is designated as the respondent when the Board
reaches the merits of the underlying case. Here, the Board
Case: 12-3203      Document: 12   Page: 2   Filed: 10/17/2012




JERONE GALLOWAYV. MSPB                                    2


dismissed Galloway's appeal for lack of jurisdiction. Thus,
the Board is the proper respondent in this petition for
reVIew.
    Accordingly,
    IT Is ORDERED THAT:

    (1) The motion is granted. The revised official cap-
tion is reflected above.

    (2) The Board's brief is due within 21 days from the
date of filing of this order.

                                   FOR THE COURT


                                    /s/ Jan Horbaly
                                   Jan Horbaly
                                   Clerk
    s21